Exhibit 10.12

 



1st AMENDMENT TO NANCY B. HUBER EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into on
February 6, 2020, by and between Nancy B. Huber (“Employee”) and MEDICINE MAN
TECHNOLOGIES, INC. (“MMT”)(each of the foregoing referred to individually as
“Party” or collectively as the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties have previously entered into the Employment Agreement on or
about December 5, 2019 and have now agreed to amend the Employment Agreement by
the terms of this Amendment (“Amendment”).

 

WHEREAS, the Parties to this First Amendment agree to the following changes in
the Employment Agreement:

 

Section 3. entitled “COMPENSATION” subsection d., is hereby amended, in part, to
add subsubsection (iii) to the end of the paragraph. Subsubsection (iii) reads
as follows:

 

Or (iii) The termination by the Board of Directors of the Company’s Chief
Executive Officer for any reason other than for “Cause” (as such term is defined
in the Company’s employee agreement with its current Chief Executive Officer)
provided that such Chief Executive Officer is also removed or no longer serves
as Chairman of the Board of Directors.

 

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment on the date
set forth above.

 

MEDICINE MAN TECHNOLOGIES, INC.  

Nancy B. Huber

 

  By: /s/ Justin Dye   By: /s/ Nancy Huber   Name: Justin Dye   Name: Nancy B.
Huber   Title: Chief Executive Officer   Title: Employee   Address: 4880 Havana
St. Suite 201, Denver CO 80239         Email: Justin@medicinemantechnologies.com
        Phone: (303) 371-0387        

 

 

